EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Xiaobing Zhang, Attorney of Record, on 2/26/2021. The application has been amended as follows:
Claim 28. (Currently Amended) The method of claim 
identifying at least one connected component in the third mask; identifying connected components unrelated to the vessel by screening the at least one connected component; and
obtaining the fourth mask by removing, from the third mask, the identified connected components unrelated to the vessel.


Allowable Subject Matter
Claims 1, 2, 5, 9, 17, 19, 20, 24, 28, 29, 30, 31, 34, 35, 36, 38, 40 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1, 2, 5, 9, 17, 19, 20, 24, 28, 29, 30, 31, 34, 35, 36, 38, 40 are allowed since the closest prior arts are Lay et al (U.S. Patent Pub. No. 2016/032885), Nagao et al (U.S. Patent Pub. No. 2011/0069874).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 12/30/2018. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665